Citation Nr: 0523432	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  90-27 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to a rating higher than 40 percent for 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1965 to June 1968, 
including service in Vietnam.

This case initially came before the Board of Veterans' 
Appeals (Board) from a May 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the veteran's claim for 
service connection for PTSD.  In April 1991 and again in 
April 1995, the Board remanded the claim for additional 
development.  In February 2002, acting pursuant to 38 C.F.R. 
§ 19.9(a)(2), the Board ordered additional development.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in August 2003 remanded the 
claim to the RO.  Jurisdiction over this case had previously 
been transferred from the Washington, D.C. RO to the Newark, 
New Jersey RO, and more recently was transferred to the 
Atlanta, Georgia RO, which forwarded the appeal to the Board.

Unfortunately, for the reasons explained below, the claim for 
service connection for PTSD must again be REMANDED to the RO, 
via the Appeals Management Center (AMC), in Washington, DC.  
In addition, in January 2005, the RO denied claims for 
service connection for hypertension, a skin disorder, a 
dental disorder, and for an increased rating for diabetes.  
In February 2005, the veteran filed a notice of disagreement 
(NOD) with these denials, but no subsequent action was taken.  
A remand is also necessary to address these claims.


REMAND

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2004) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

In the present case, the veteran's initial claimed stressors, 
involving the death of a helicopter pilot and door gunner, 
could not be verified by the RO.  However, more recently, the 
veteran, as described in his May 2002 responses to a PTSD 
questionnaire, indicated his unit, the 11th General Support 
Aviation Company, 1st Air Cavalry Division, sustained 
frequent mortar fire and was involved in one firefight.  In 
December 2003, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) indicated that on 
September 3, 1966, the area in which this unit was stationed 
sustained a mortar attack, and that on April 9, 1967, this 
unit was subjected to an enemy mortar and ground attack.  The 
veteran's service personnel records reflect that he was 
assigned to this unit on these dates.

Based on the above, the veteran's now-confirmed stressors 
could provide a basis for service connection for PTSD, 
because United States Court of Appeals for Veterans Claims 
(the Court) has held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  Pentecost 
v. Principi, 16 Vet. App. 124, 129 (2002) (Board interpreted 
corroboration requirement too narrowly by requiring the 
veteran to corroborate his actual proximity to and 
participation in rocket attacks); Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997) (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence of the veteran's presence with the company 
during that particular attack, was sufficient to reopen his 
claim for service connection for PTSD).  However, there must 
still be evidence of PTSD and a link to the confirmed 
stressors.

The most recent, April 2004 VA examination found that the 
veteran's claimed stressor involving travel in a cargo plane 
would not warrant a finding of PTSD and declined to diagnose 
the veteran with this disorder.  The examiner did not, 
however, address the recently verified stressors.  
Previously, there have been notations of PTSD in the VA 
outpatient treatment (VAOPT) and private medical records, but 
these notations have identified PTSD as part of the veteran's 
history without specifying how that determination was made, 
or the diagnosis has not conformed to DSM-IV and been 
supported by findings on examination.  In addition, the 
February 1989 VA examination that diagnosed PTSD did not 
connect this diagnosis to the examination, and did not 
consider the DSM-IV factors.  Moreover, the only diagnosis 
that has been made regarding the veteran's PTSD since 
verification of his stressors is the January 2004 VA 
examination that did not address these stressors.  
Consequently, a remand is necessary for a new VA examination 
that will address the question of whether the veteran has 
PTSD in accordance with the applicable regulatory 
requirements and in making this determination will consider 
the recently verified stressors.

In addition, the claims file contains a January 2005 letter 
informing the veteran of the denial of his claims for service 
connection for hypertension, a skin disorder, and a dental 
disorder, and for an increased rating for his diabetes, and a 
one-page excerpt from this decision.  The veteran filed a 
February 2005 NOD from this decision, but the RO has not 
issued a statement of the case (SOC).  These issues must 
therefore be remanded for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:

1.  Schedule the veteran for a VA 
psychiatric examination, by an examiner 
who has not examined him, to determine 
whether he has PTSD as defined in 
applicable regulations and, if so, 
whether it is related to his verified 
stressors, during which his unit was 
attacked.  The claims folder must be made 
available to the examiner, including the 
January 2004 and all previous VA 
psychiatric examinations, the VAOPT and 
private medical records noting or 
diagnosing PTSD, and the USASCRUR reply 
verifying his stressors.  The VA examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first indicate 
whether, based on the examination 
findings, the veteran has PTSD as that 
disorder is defined in DSM-IV.  If the 
veteran does have PTSD on this basis, the 
examiner should indicate whether it is 
related to the verified stressors of the 
September 3, 1966 mortar fire and/or the 
April 9, 1967 mortar fire and ground 
attack.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Then, review the results of the VA 
examination and readjudicate the claim 
for service connection for PTSD, under 
all appropriate statutory and regulatory 
provisions and legal theories.  When this 
development has been completed, and if 
the benefits sought are not granted, the 
case should be returned to the Board for 
further appellate consideration after 
compliance with appropriate appellate 
procedures, including issuance of a SSOC.

3.  Issue a SOC on the issues of service 
connection for hypertension, a skin 
disorder, and a dental disorder, and the 
issue of an increased initial rating for 
diabetes.  In addition, ensure that the 
entire January 2005 rating decision 
denying these claims is made part of the 
claims file.  After reviewing the SOC, 
the veteran or his representative must 
file a substantive appeal in order for 
the issues to be further reviewed by the 
Board.  The Board has no jurisdiction 
without completion of these steps.  If a 
substantive appeal is not received or the 
appeal is withdrawn, the matter should 
not be returned to the Board.  If a 
substantive appeal is submitted as to any 
issues, those issues should be returned 
to the Board in accordance with 
applicable procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




